DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chernetski (US 2009/0272004) in view of Boersma (US 2018/0363635).
As for claims 1-9, Chernetski discloses a dryer appliance, comprising: a cabinet defining an interior volume (12, fig. 6); a drum (14) rotatably mounted within the interior volume of the cabinet (12), the drum defining a chamber for the receipt of clothes for drying [0004]; a reservoir mounted in the cabinet and configured for receipt of an additive (140, fig. 3, [0025]); a spray nozzle mounted proximate the chamber and configured to deliver a spray of the additive from the reservoir into the chamber [0037]; 
As for claims 10-18, Chernetski discloses a dryer appliance, comprising: a cabinet defining an interior volume (12, fig. 6); a drum rotatably mounted within the interior volume of the cabinet, the drum defining a chamber for the receipt of clothes for drying (14, [0004]); a reservoir mounted in the cabinet and configured for receipt of an additive (140, fig. 3, [0025]); a spray nozzle mounted proximate the chamber and configured to deliver a spray of the additive from the reservoir into the chamber [0037].
Chernetski discloses the claimed invention except for a spring-loaded pump connected to and in fluid communication with the reservoir and the spray nozzle, the spring-loaded pump downstream of the reservoir and upstream of the spray nozzle, the spring-loaded pump comprising a piston and a spring in operative communication with the piston whereby the spring urges the piston toward an outlet of the pump to push the additive from the pump to the spray nozzle; wherein the pump comprises a housing which defines a cavity, wherein the piston is disposed within the cavity, and wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump and a second position distal from the outlet of the pump, whereby the piston draws the additive from the reservoir into the cavity when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle when the spring urges the piston to return from the second position to the first position; wherein the pump is connected to the reservoir by a first one-way valve and is connected to the spray nozzle by a second one-way valve; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing; further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position; further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position; wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear, whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction; a pump connected to and in fluid communication with the reservoir and the spray nozzle, the pump downstream of the reservoir and upstream of the spray nozzle, the pump connected to the reservoir by a first one-way valve and connected to the spray nozzle by a second one-way valve; wherein the pump comprises a housing which defines a cavity and a piston disposed within the cavity, wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump and a second position distal from the outlet of the pump, whereby the piston draws the additive from the reservoir into the cavity through the first one-way valve when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle through the second one-way valve when the piston returns from the second position to the first position; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the biasing element urges the piston from the second position to the first position; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing; further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position; further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position; wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear, whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction.  
Boersma teaches a spring-loaded pump connected to and in fluid communication with the reservoir and the spray nozzle, the spring-loaded pump downstream of the reservoir and upstream of the spray nozzle, the spring-loaded pump comprising a piston and a spring in operative communication with the piston whereby the spring urges the piston toward an outlet of the pump to push the additive from the pump to the spray nozzle (73, 74, 62, 66, fig. 2); wherein the pump comprises a housing which defines a cavity (72, fig. 2), wherein the piston is disposed within the cavity, and wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump (fig. 2 with spring extended to push piston to the far right) and a second position distal from the outlet of the pump (fig. 2), whereby the piston draws the additive from the reservoir (the same structure capable of drawing additive from a reservoir) into the cavity when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle when the spring urges the piston to return from the second position to the first position (fig. 2); wherein the pump is connected to the reservoir by a first one-way valve and is connected to the spray nozzle by a second one-way valve [0039]; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing (73, 74, 62, 66, fig. 2); further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position (fig. 2); further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position (fig. 2); wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear (fig. 2), whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth (fig. 2); wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft (66, fig. 2); wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end (fig. 2 illustrates the first end and the spring biases to the second end), and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction (66, fig. 2); and a pump connected to and in fluid communication with the reservoir and the spray nozzle (the same structure capable of drawing additive from a reservoir), the pump downstream of the reservoir and upstream of the spray nozzle, the pump connected to the reservoir by a first one-way valve and connected to the spray nozzle by a second one-way valve [0039]; wherein the pump comprises a housing which defines a cavity and a piston disposed within the cavity, wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump and a second position distal from the outlet of the pump (fig. 2), whereby the piston draws the additive from the reservoir into the cavity through the first one-way valve when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle through the second one-way valve when the piston returns from the second position to the first position ([0039], the same structure capable of drawing additive from a reservoir); wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the biasing element urges the piston from the second position to the first position (62, 66, fig. 2); wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing (73, 74, fig. 2, [0039]); further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position (fig. 2); further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position (fig. 2); wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear, whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth (fig. 2); wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft (66, fig. 2, [0038]); wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction (fig. 2) in order to provide an effective means of supplying a benefit compound to a laundry drum.  Chernetski would benefit equally from providing an effective means of supplying a benefit compound to a laundry drum.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Chernetski with a spring-loaded pump connected to and in fluid communication with the reservoir and the spray nozzle, the spring-loaded pump downstream of the reservoir and upstream of the spray nozzle, the spring-loaded pump comprising a piston and a spring in operative communication with the piston whereby the spring urges the piston toward an outlet of the pump to push the additive from the pump to the spray nozzle; wherein the pump comprises a housing which defines a cavity, wherein the piston is disposed within the cavity, and wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump and a second position distal from the outlet of the pump, whereby the piston draws the additive from the reservoir into the cavity when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle when the spring urges the piston to return from the second position to the first position; wherein the pump is connected to the reservoir by a first one-way valve and is connected to the spray nozzle by a second one-way valve; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing; further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position; further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position; wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear, whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction; and a pump connected to and in fluid communication with the reservoir and the spray nozzle, the pump downstream of the reservoir and upstream of the spray nozzle, the pump connected to the reservoir by a first one-way valve and connected to the spray nozzle by a second one-way valve; wherein the pump comprises a housing which defines a cavity and a piston disposed within the cavity, wherein the piston is movable within the cavity between a first position proximate to an outlet of the pump and a second position distal from the outlet of the pump, whereby the piston draws the additive from the reservoir into the cavity through the first one-way valve when the piston moves from the first position to the second position and the piston urges the additive from the cavity to the spray nozzle through the second one-way valve when the piston returns from the second position to the first position; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the biasing element urges the piston from the second position to the first position; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the first one-way valve and the second one-way valve are disposed at the first end of the housing; further comprising a rack and pinion mechanism configured to move the piston from the first position to the second position; further comprising a shaft connected to the piston, the shaft comprising a first plurality of teeth, and a gear comprising a second plurality of teeth, the first plurality of teeth selectively engaged with the second plurality of teeth whereby rotation of the gear moves the shaft and the piston linearly from the first position to the second position; wherein the gear comprises a circumference, the second plurality of teeth extending partially around the circumference of the gear, whereby the gear disengages from the shaft when the gear rotates past a last tooth of the second plurality of teeth; wherein the pump comprises a biasing element within the housing and coupled to the piston, whereby the piston compresses the biasing element when the gear moves the piston to the second position, and whereby the biasing element urges the piston from the second position to the first position when the gear disengages from the shaft; wherein the piston is movable within the housing along an axial direction, the housing extends along the axial direction from a first end to a second end, and wherein the biasing element is positioned between the piston and the second end of the housing along the axial direction as taught by Boersma in order to provide an effective means of supplying a benefit compound to a laundry drum. Examiner notes that Boersma is in the pump assembly art, which one would look to when requiring a device to deliver a substance to a drum.  Boersma solves this same problem and in a manner similar to applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762